TDCJ Offender Details                                                                             Page 1 of2


                                                                                        New Offender Search
    TEXAS 0E;PA~TI\'II;NT       017 CRIMINAl JUSTICJ;



 Offender Information Details
   Return to Search list



 SID Number:                                  07370022

 TDCJ Number:                                 01499399

 Name:                                        SMITH,JAVON LEON

 Race:                                        B

 Gender:                                      M
 DOB:                                         1987-08-26

 Maximum Sentence Date:                       2018-01-25

 Current Facility:                            FERGUSON

 Projected Release Date:                      2018-01-25

 Parole Eligibility Date:                     2013-01-25

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



·SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.



    Parole Review Information

 Offense History:
    Offense                            Sentence                Case       Sentence (YY -MM-
                      Offense                     County
     Date                                Date                   No.             DD)
                I                  I              I        I          I

http://offender. tdcj. texas.gov/OffenderSearchloffenderDetail.action?sid=073 70022                8/27/2015